Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election of Group II, claims 13-20, in the reply filed on 01/20/2022 is acknowledged. Applicant did not challenge Examiner’s Restriction requirement based on how the two groups are technically distinct from each other. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 1-12 are withdrawn from consideration. An action on merits is as follows.

An examiner’s informal amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In Claims
Claims 1-12 are cancelled.
Applicant’s response is not deemed necessary in response to this informal amendment since claims 1-12 are withdrawn from 

The following is an examiner’s statement of reasons for allowance: Prior art of the record does not disclose applicant’s claimed display device including a specific combination of: 
a frame, a backlight module disposed in the frame, a display panel disposed above the backlight module and abutting the frame, a printed circuit board disposed on a side of the display panel away from the backlight module, and a chip on film structure connected to the printed circuit board and the display panel, 
wherein the chip on film structure includes a film substrate, a chip disposed on a surface of the film substrate, and a guiding member disposed at an end of the film substrate connected to the display panel, as specifically cited in claim 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHOK 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarene can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/ASHOK PATEL/Primary Examiner, Art Unit 2879